Citation Nr: 1425196	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-27 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1. Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.

2. Entitlement to a rating higher than 20 percent for bilateral hearing loss, including on an extraschedular basis since August 29, 2006.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from July 1942 to December 1945.

This case's procedural history dates back several years.  The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from May and June 2005 and more recent August 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The initial May 2005 RO decision granted his claim for service connection for PTSD and assigned an initial 10 percent rating for this condition retroactively effective from May 28, 2004, the date of receipt of this claim, but denied service connection for squamous cell carcinoma (which he claimed as cancer secondary to "jungle rot").  He appealed, including for a higher initial rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Thereafter, the June 2005 rating decision also granted his claim for service connection for bilateral hearing loss and initially rated the condition as 0-percent disabling, i.e., noncompensable, also retroactively effective from his May 28, 2004 claim.  He appealed for a higher initial rating for his hearing loss, too.  

In the subsequent August 2006 decision, the RO increased the initial rating for his PTSD from 10 to 30 percent with the same retroactive effective date of May 28, 2004.  He continued to appeal, requesting an even higher initial rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

In a July 2009 decision, a local Decision Review Officer (DRO) at the RO also increased the rating for the Veteran's bilateral hearing loss from 0 to 20 percent, but only retroactively effective from August 29, 2006, the date of receipt of his substantive appeal to the Board (VA Form 9) since he had not had another VA compensation examination assessing the severity of this condition since his initial evaluation in June 2005 (which had substantiated the initial 0 percent rating).  He continued to appeal for an even higher rating for his bilateral hearing loss, both prior to and since the date of that increase.  AB, supra.  

In support of his claims, he and his wife testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board, also often and commonly referred to as a Travel Board hearing.  

Because of his age, the Board has since - in December 2009 - advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013). 

In a March 2010 decision, the Board granted a higher 50 percent rating for the PTSD, but denied a higher rating for the bilateral hearing loss, either a rating higher than 0 percent prior to August 29, 2006, or higher than 20 percent since.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2011 memorandum decision, the Court found that the Board had not provided an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a rating higher than 50 percent for his PTSD, and for its determination that that he was not entitled to referral for an extra-schedular rating for his hearing loss.  The Court vacated only the parts of the Board's decision that had denied entitlement to a disability rating higher than 50 percent for the PTSD, so effectively since July 15, 2009, and that had denied entitlement to a disability rating higher than 20 percent for the bilateral hearing loss, including on an extra-schedular basis, since August 29, 2006.  The Court therefore remanded only these two issues to the Board for readjudication in compliance with directives specified.  Hence, only these two issues remained.

In the March 2010 decision, however, the Board also had remanded the claim of entitlement to service connection for squamous cell carcinoma to the RO via the Appeals Management Center (AMC) for further development and consideration, and whereas this claim continued to be denied, it was returned to the Board.  In July 2011, the Board requested a medical expert opinion concerning this claim from an oncologist with the Veterans Heath Administration (VHA), and the designee provided this opinion in August 2011.  38 C.F.R. § 20.901(a) (2013).  

Also during the pendency of this appeal, while the case was pending at the Court, the AMC effectuated the Board's grant of a higher 50 percent rating for the PTSD, assigning a retroactive effective date of July 15, 2009 for this higher rating.  Therefore, since the Veteran did not then, in response, appeal the effective date assigned for this 50 percent rating for his PTSD, the issue of the effective date of this 50 percent rating is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  The Board emphasizes particularly in response to the current attorney-representative's contentions that the issue of the proper evaluation of PTSD prior to July 15, 2009 is a settled matter, one which is the subject of a now final Board decision, and that was never vacated by the Court in any subsequent proceeding before it, and therefore is not within the appellate purview and jurisdiction of the Board at this time.  Essentially, the Board's March 2010 decision granted a 50 percent higher rating, the RO then implemented that decision with assignment of a July 15, 2009 effective date for the 50 percent rating, and absent timely appeal therefrom, the assigned rating before July 15, 2009 is not a material question presently on appeal.  

As regarding the remaining case history, since the Court's April 2011 memorandum decision, there also has been informally raised the issue of entitlement to a TDIU.  As the Court explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines that a derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  When, as here, the Veteran is represented by a private attorney, the remand is directly to the RO, rather than via the AMC.  But VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability or disabilities forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Thereafter, in a December 2012 decision, the Board granted a higher 70 percent rating for the Veteran's PTSD since July 15, 2009.  The Board instead remanded the claims for a higher rating for the bilateral hearing loss and a TDIU.  Conversely, as the Veteran had withdrawn the appeal of his claim for squamous cell carcinoma, the Board summarily dismissed that claim.  38 C.F.R. § 20.204 (2013).

The Veteran appealed again to the Court, which pursuant to a September 2013 Order granted a Joint Motion for Partial Remand filed by the parties to that action, consisting of the Veteran's attorney and VA's Office of General Counsel, in the process vacating the Board's December 2012 decision to the extent that it had denied a rating higher than 70 percent for the PTSD since July 15, 2009.

In March 2014 the Veteran's attorney submitted additional VA outpatient treatment records and waived the right to have the RO initially consider them as the agency of original jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

Therefore, these claims having been returned to the Board, the claim for a rating higher than 70 percent for the PTSD since July 15, 2009 is being denied.  However, apparently during pendency of the latest appeal to the Court, the prior Board remand directives were not completed in regards to the remaining claims for a higher rating for the bilateral hearing loss and a TDIU.  Consequently, these two claims are again being remanded to the AOJ.


FINDING OF FACT

Since July 15, 2009, the Veteran's PTSD has not caused what amounts to total social and occupational impairment.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent for the PTSD since July 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the service-connection context, the notice should also address the "downstream" disability rating and effective date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, as mentioned, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
Here, a July 2004 letter was sent to the Veteran regarding his initial, underlying, claim of entitlement to service connection for PTSD, prior to the May 2005 rating decision at issue in this appeal granting this claim for service connection for PTSD and assigning an initial 10 percent rating for this condition retroactively effective from May 28, 2004, the date of receipt of this claim.  Thus, the RO provided that notice before initially adjudicating this claim, so in the preferred sequence.  The letter informed the Veteran of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  His appeal concerns a "downstream" issue, namely, whether he is entitled to a higher rating for this now service-connected disability.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with him, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And he received this required SOC in August 2006, discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating versus a higher rating.  He also received additional notice by way of a letter dated in May 2009, which complied with Dingess by nonetheless discussing the "downstream" disability rating and effective date elements of this claim.  He therefore has received all required VCAA notice concerning this claim.

And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated this claim in the July 2009 SSOC - including considering the additional evidence received in response to that additional notice.   See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice, since it did not precede the initial adjudication of the claim (although not technically required), has been rectified.  

As the pleading party, the Veteran-Appellant, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA must also make reasonable efforts to assist this claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, to this end, the Veteran's service treatment records (STRs) and numerous private and VA medical treatment records have been obtained and associated with the claims file for consideration.  To further comply with the duty to assist, the RO also requested his Social Security Administration (SSA) records on two occasions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  In October 2006 and February 2007, however, the SSA replied that the records were unavailable because they had been destroyed.  Hence, the RO made reasonable attempts to obtain these records and additional attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  The Veteran also has been appropriately notified.  38 C.F.R. § 3.159(e)(1).

In addition, the RO arranged for VA compensation examinations in February 2005 and July 2009 to assess the severity of his PTSD, which as mentioned is now the determinative "downstream" issue since his appeal is for a higher initial rating for this disability.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
These examinations were provided by appropriate personnel.  The Veteran and his attorney have not called into question these examiner's credentials and qualifications to comment on the severity of the PTSD.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (indicating the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (wherein the Federal Circuit Court agreed and indicated that, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  The examination reports reflect review of the appellant's relevant medical history.  The examinations included comment on the symptoms associated with the PTSD and evaluation of the severity of these symptoms on the Veteran's social and occupational functioning.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  The mere passage of time, alone, does not obligate VA to have the Veteran reexamined.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports along with recent outpatient records are sufficiently detailed to address the applicable rating criteria and again, more importantly, the effect of the Veteran's symptoms as a whole on his social and occupational functioning.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.


So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).  

Analysis

Where, as here, the appellant expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  Fenderson v. West, 12 Vet. App. at 125-26.  This change in rating, over time, compensates the Veteran for this variance in the severity of his disability.

The initial rating for the PTSD was 10 percent, then 30 percent, so higher, both retroactively effective from May 28, 2004.  The even higher 70 percent rating has been in effect since July 15, 2009.  So the Veteran already has what amounts to a "staged" rating.  Id.

He and his attorney representative contend that an even higher 100 percent rating should be assigned, however, retroactively effective from the date of the grant of service connection (May 28, 2004).  This notwithstanding, on both appeals to the Court, the assigned 30 percent evaluation for the time period from 2004 to 2009 was let stand.  The Court only vacated the portion of the Board's March 2010 decision that denied an increase above 50 percent in the rating for the PTSD, and as the Veteran did not thereafter appeal the effective date of July 15, 2009 that was assigned for this 50 percent rating in the March 2010 AMC decision that effectuated the grant of this 50 percent rating, the subsequent issue on appeal only concerned whether the Veteran had been entitled to a rating higher than 50 percent for his PTSD since July 15, 2009.  Moreover, following the December 2012 Board decision increasing from 50 to 70 percent the evaluation for PTSD effective July 15, 2009, the Court's Joint Motion granted in September 2013 again vacated only the claim for an evaluation for PTSD exceeding 70 percent dated since July 15, 2009.  Consequently, the scope of this claim now at issue is confined to the propriety of the assigned evaluation from July 15, 2009, onwards.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "it is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130.  According to this General Rating Formula,  a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases involving adjudication of claims for increased or higher initial ratings for service-connected mental health disabilities.  


A common pitfall in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.

The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  
Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  When making this assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for a particular rating, as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

On review of the relevant evidence in this case, the July 2009 VA compensation examination for PTSD reflects that the Veteran reported that he re-experienced negative events from the war, avoided talking about his experiences or being reminded of the war, and practiced numbing. Further, he was prescribed a sleep aid, and stated, if he did not take the medication he had significant difficulty falling and staying asleep.  He also reported poor memory and concentration, but denied hypervigilance and exaggerated startle response.  Both he and his wife reported that he had been diagnosed with dementia.  When asked about activities, the Veteran stated that he slept during the day.  From the Veteran's statements, he enjoyed working in the yard, and also would watch television.  His wife appeared to manage a good portion of the household finances, and as well as setting out medications for him.  In addition, his daughter appeared to play a backup role, and was there for assistance whenever she was needed.  

On objective mental status evaluation, the examiner noted the Veteran's grooming and hygiene were on the "low average end."  The examiner also stated the Veteran's thought processes were tangential and that he was easily frustrated, distracted or moved from topic to topic.  Further, the examiner found that the Veteran experienced "significant cognitive deficits, including confusion, possible disorientation at times, and short-term memory problems."  He denied suicidal and homicidal ideation.  He denied any signs of psychosis.  His judgment appeared to be at least moderately impaired due to his cognitive difficulties.  He had only minimal difficulty communicating with the examiner.  The examiner determined the Veteran had chronic mild PTSD.  This examiner reiterated that the Veteran also suffered from other cognitive deficits, which could "take precedence over any other mental health related concerns."  Also observed was that irritability was a primary factor for the Veteran.  He would get angry quickly and easily.  His wife stated he pounded the table at times.  He also took trazadone every night for sleep difficulties.  His memory and concentration were poor (likely as much attributable to dementia as to PTSD).  He denied any symptoms of hypervigilance or an exaggerated startle response.  He endorsed symptoms of numbing and avoidance.  He tried to stay busy when he was bothered by memories of service through going into his shop, listening to music, or doing yard work.  His affect was restricted.  He was emotionally detached.  

As well, this examiner stated these other cognitive deficits appeared to be "overwhelming [the Veteran's] symptoms of posttraumatic stress disorder."  It was deemed likely that the Veteran's treatment and medication management had helped his mood symptoms, as well.  


On the other hand, this VA compensation examiner noted the Veteran's ability to continue working as a handyman would be likely impacted by his symptoms of psychological distress.  Chief among these would be irritability and temper.  His cognitive deficits would also have a significant impact on any work environment.  His social functioning was low.  He and his wife had been together 53 years, but often argued or did not get along.  He described no regular friends or social events.  Additionally, this examiner found that the Veteran's PTSD significantly impacted his social functioning, also stating that he was not competent to manage his own finances because he has problems with becoming "disoriented, confused, and with memory."  Finally, this examiner stated that it was "not likely the Veteran's symptoms will significantly remit in the foreseeable future."  The Axis I diagnoses were PTSD, chronic, mild, cognitive disorder NOS, and alcohol dependence in forced remission (because his wife was no longer buying his alcohol.)  The assigned GAF score was 45 overall and 68 for PTSD alone. 

Private medical records from Legacy Salmon Creek Medical Center reflect that when the Veteran was seen for a hernia in May 2009, he had baseline confusion, and had a medical history of manic depression.  A September 2010 medical problem list included diagnoses of PTSD, alcohol dependence, depressive disorder NOS, and dementia NOS.  A November 2010 history and physical reflects that he was oriented to person, place and time.  His mood was very agitated.  His affect was normal.  Insight and judgment were appropriate, and memory was intact.  It was noted that he had a history of depression and his medication would be continued, but that given his extensive PTSD he would benefit from further consultation.  On examination in November 2010, he had a normal mood and affect.  His active problem list included diagnoses of dementia and PTSD.  

Subsequent VA outpatient treatment records reflect ongoing treatment for multiple medical conditions, as well as PTSD and depression.  A November 2010 nursing telehealth note indicates that the Veteran's spouse called stating that the Veteran was picked up by the police and taken away, after having been drinking and hitting her and her daughter.  The Veteran had been at a VA substance abuse clinic now three times in the last two weeks.  A nursing progress note a few weeks later indicates that by the Veteran's wife's report, the Veteran had returned home now and continued to be erratic, and became violent toward the family members with the police having been called.  His wife and daughter hid his guns.  Future appointment scheduling arrangements were made.  A December 2010 geriatric psychiatry note reflects significant problems associated with the Veteran's heavy drinking, and recounting the incidents in which the Veteran was removed from the home because of violent and erratic behavior.  Given the spouse's report of physical abuse and the Veteran's report of financial exploitation by her, further inquiry into their living situation was deemed necessary.  It was recommended that for now they live in separate parts of the home.  His wife felt safe to bring him back home.  There were no imminent safety concerns.  Then on psychiatric evaluation of March 2011, it was indicated that depression, PTSD and marital discord were improved, primarily as a result of cessation of alcohol use.  Functionally the Veteran seemed to do well and did not meet the criteria for dementia.  

Thereafter, a May 2011 social worker's report indicates that the Veteran's spouse and their daughter described concern over their home environment and how the Veteran was treating them, stating that they were now scared of the Veteran and his "violent outbursts" toward them both.  The Sheriff had been called by the wife due to the Veteran's "outbursts."  A month later, the Veteran's daughter called stating that the Veteran was being very violent, and had been talking about shooting her and her mother (the Veteran's wife).  He had hit the daughter in the face several times, and now cursed and yelled all day long.  A safety evaluation was indicated.  It was noted that historically most of the behavioral problems manifested had been in the context of alcohol use.  Subsequently, a home safety visit provided reassurance that safety was not an immediate concern.  The Veteran was placed on an additional medication to assist with controlling anger.  On further clinical evaluation in August 2011, it was indicated that the Veteran functionally seemed to do well and did not meet the criteria for dementia.  He was doing better with the recent medication changes by way of anger.  He also reported reduction in alcohol use, which was probably a significant reason for the improvement as well.  Further reported was that since the Veteran quit alcohol, "everything is going pretty good."  The Veteran described his relationship with his wife as "pretty good, we don't scream and yell at each other hardly anymore.  We're calming down pretty good."  He attributed the improvement to having stopped drinking hard alcohol.  His mood was good, and he said he was sleeping well and his appetite was good.  

A December 2011 mental health note by a geriatric psychiatrist reflects that the Veteran was seen for treatment of alcohol dependence, depression and PTSD.  He had some underlying cognitive impairment.  He was last seen in August.  He said that things were going very good, better than it had been in a long time.  He attributed this partly to a reduction in alcohol use.  On mental status examination, he was dressed casually with adequate grooming.  He had no speech or psychomotor abnormalities.  His affect was generally euthymic.  Thought processes were linear.  He had no suicidal/homicidal ideation, and no auditory or visual hallucinations.  He was fully oriented to the day, date, month, year, city and state.  He could state the days of the week backward quickly and perform serial 3s; he struggled with serial 7s.  He had 0/3 recall at 3 minutes.  The diagnostic assessment was depression and PTSD, and alcohol dependence.  He had short-term memory deficits, possibly mild cognitive impairment (MCI) versus related to alcohol use.  Functionally he seemed to do well and did not meet the criteria for dementia.  He was doing better with recent medication changes by way of anger.  He also reported a reduction in alcohol use, although he was still drinking, which was probably a reason for the improvement as well.  In terms of safety, he was forward-thinking, denied any suicidal thoughts and had no past history of suicide attempts.

A January 2012 administrative note reflects that the Veteran was very depressed since his wife died the previous week, and he was also having memory problems.

Subsequent records of VA outpatient treatment include a May 2012 geriatric psychiatry note indicating that the Veteran's daughter had moved out of the house; he said she was stealing money and belongings from him and also tried to assume guardianship.  She called the police on him for shooting a gun in the yard.  He acknowledged having shot his 9mm gun, but said it was into a hillside in his backyard, and he was getting ready to sell it and the shot was not fired in anger.  According to the Veteran, his daughter called the Sheriff on him, and the Sheriff came to his home and concluded there was "not one thing wrong with me."  The Veteran now had a caregiver coming to his home helping with meal preparation, transportation and medications; he was quite pleased.  The assessment given was depression and PTSD.  As for alcohol dependence, there was no recent use.  Mood has remained euthymic following the passing of his wife.  It still remained unclear to what extent his daughter was exploiting him financially and misrepresenting report of his mental status; an Adult Protective Services (APS) report was filed following his daughter prior call to the clinic, and her call had suggested need of urgent guardianship, but this no longer seemed to be the case.  A July 2012 visual impairment assessment does note that the Veteran remained independent with self-care activities, and kept busy caring for his yard and flowers and watching television.  He read the newspaper and mail everyday with the use of an assistive device.  He reported staying plenty busy completing odd jobs around the home and did not have much downtime.  An October 2012 psychiatric report reflects that mood had remained euthymic following the passing of his wife, though he had a tendency toward affective instability not tied to a particular mood state.  APS was in the process of pursuing guardianship, in part because of physical ailments, and because the Veteran had been unable to maintain a relationship with a caregiver and fired them quickly for various reasons.  Occupational therapy recommendations were for him to live with assistance.  The evaluating psychiatric treatment provider indicated his support for APS's conclusion that he needed a guardian at this point in time.  Otherwise, in terms of his safety, the Veteran was forward thinking, denying any suicidal thoughts, and had no past history of suicide attempts.  He identified his religious faith as a reason he would not harm himself.  There were no longer guns in the home.  

The Veteran's attorney-representative has submitted a report of a private examination conducted by M.L.C., MD, and dated in July 2012.  This report reflects that Dr. C. personally interviewed the Veteran and spoke with him for 120 minutes.  The Board notes that this private physician is located in Minnesota, while the Veteran lives in Washington state, and it is unclear whether Dr. C. met with the Veteran in person or spoke with him on the telephone.  Dr. C. stated that he had reviewed the Veteran's medical records and "service record."  Dr. C. indicated that the Veteran had very serious psychiatric illness with a long history of severely impaired impulse control, failure to attend to his basic day-to-day tasks, inability to maintain personal hygiene, confusion, disorientation, disorganized thought processing, and altered "causal" relationships, and "all the evidence of a very severely impaired psychiatrically ill Veteran."  He stated that long before the Veteran was ever thought to have dementia or cognitive decline, these symptoms were present in an overt and clear fashion.  His capacity to tie together thoughts, to make consistent logical sense within a conversation, to be able to maintain his day-to-day functioning, and to attend to an occupational environment were impaired long before any physician or healthcare worker raised the issue of dementia.  The Veteran had described decades of psychiatric illness including daily suicidal ideation, thoughts of violence, anger, irritability, dangerous behavior, and incapacity to attend to his needs due to the severity of his psychiatric illness.  These symptoms had been present for decades by finding of the evaluating psychiatrist.  It was noted that the Veteran had been consistently described as impulsive, aggressive, hostile, inappropriate, having high potential for self harm, threatening to kill himself, threatening to harm other people, and behaving in a fashion consistent with very severe psychiatric illness.  He had required restraints, had been violent, and was easily agitated.  He had been continuously hostile and had deteriorated profoundly over the course of his psychiatric illness described since discharge from service.  He had been consistently treated and hospitalized for PTSD and major depressive disorder and had been an extremely impaired man.  A suggested GAF score was offered of 45, and in the view of the evaluator, the Veteran was deemed unemployable due to the severity of his psychiatric illness.  

The evaluating psychiatrist further disagreed with the findings of the July 2009 VA PTSD examination.  He stated, "The diagnosis of PTSD doesn't suddenly disappear or change if the patient gets another illness.  There was no indication in my interview that [the Veteran] had magically lost all of the symptoms of PTSD because he may or may not be cognitively impaired."  He opined that the Veteran met all of the diagnostic criteria for PTSD and had done so for an extremely extended period of time, over many decades, and had certainly been completely disabled since May 2002.  He stated that the Veteran had not been definitively diagnosed with dementia.  He diagnosed PTSD, chronic, with delayed onset, major depressive disorder, recurrent, severe, without psychotic features, and alcohol dependence in late sustained remission.  He indicated that the GAF was 40 to 45 during the past year and currently, and his GAF prior to service was 90.  He indicated that the Veteran had unremitting PTSD, with chronic and pervasive suicidal ideation, threats of violence, homicidality, aggression, irritability, anger, and the incapacity to function even in his own home.

The March 2014 follow-up report from Dr. C. indicates having performed another comprehensive assessment of the Veteran, having reviewed progress notes from his treating mental healthcare professional beforehand.  In the view of Dr. C., there was no question the Veteran had a primary diagnosis of PTSD which disabled him long before evidence of any cognitive impairments.  It was true that the Veteran had a cognitive decline given his advanced age and chronic mental illness, but there was no indication that his psychiatric symptoms were solely due to his cognitive decline.  His long-term uses of alcohol in conjunction with 40 to 50 years of untreated psychiatric illness were considered the etiologies of his mild neurocognitive disorder.  It remained the psychiatric evaluator's opinion that the Veteran had PTSD as his primary diagnoses, and with a secondary diagnosis of mild neurocognitive disorder directly related to alcohol utilization of PTSD.  According to Dr. C., review of the notes indicated that the Veteran's behaviors continued to be severely impaired, dangerous and violent.  The Veteran had been firing a gun in the air in public, was inappropriate during interpersonal interactions, engaged in dangerous and violent behavior, and would be considered to have severe and pervasive mental illness.  Dr. C. then recounted that the Veteran continued to meet all the diagnostic criteria for severe PTSD.  The Veteran manifested distressing memories from service, tearful and sad affect, distressing dreams, flashbacks and avoidance of stimuli associated with his memories from service.  He had experienced severe negative alterations in his cognition and mood associated with the traumatic events.  The Veteran had consistently experienced a negative emotional state, a diminished interest in activities, feelings of detachment and estrangement from others, and the inability to experience positive emotions.  In other words, he had severe alterations in his thought processing and mood directly associated with PTSD.  His formal diagnosis under the revised DSM-V would now be PTSD, with dissociative symptoms, with delayed expression.  In the view of Dr. C., the Veteran's PTSD symptoms had been severe, unremitting, and would be considered intractable.      Dr. C. emphasized a neurocognitive disorder and alcohol abuse were both pathologically associated with the underlying PTSD condition.

In furtherance of its present review and reconsideration of the evidence at hand, the Board references the terms of the September 2013 Joint Motion for Partial Remand granted by the Court.  The Joint Motion effectively found that the Board did not provide a sufficiently thorough analysis supporting the conclusion that the Veteran's PTSD did not cause total occupational and social impairment (or in other words, disability at the level of severity commensurate with a maximum schedular 100 percent rating).  According to the Joint Motion, the critical problem with the Board's analysis was that it failed to adequately asses the Veteran's symptomatology or other symptoms of similar severity, frequency, and duration as necessary for an increased rating, drawing specific attention to the VA outpatient record of episodes of violent and disturbing behavior on the part of the Veteran, particularly with regard to the instances of threats made towards family members in 2010 through 2012.  Moreover, the Joint Motion found that the Board had improperly discounted the probative value of the July 2012 private medical opinion to the effect that the Veteran had been completely disabled by his PTSD since 2002, in favor of accepting the less drastic assessment of VA medical opinions of record, without providing a plausible explanation for arriving at this conclusion.  Finally, the Joint Motion observed that the Board's prior December 2012 decision did not properly resolve conflicting evidence as to whether the Veteran manifested a cognitive disorder distinct from his service-connected PTSD, notably, where a July 2012 private evaluator found that the Veteran did not meet the criteria for dementia or a cognitive disorder (or, at the least, a cognitive disorder was symptomatic of underlying PTSD). 

Having thoroughly and carefully re-evaluated the clinical evidence in this case, along with the recently-obtained medical evidence, and including in light of the concerns raised within the Joint Motion, the Board is ultimately constrained to deny again the claim for an evaluation higher than 70 percent for the PTSD.  In so doing, the Board is mindful of the stated criteria under DC 9411, including the mandate that all pertinent symptomatology to occupational and social functioning be considered (notwithstanding what the rating criteria specifically designate), but nonetheless finds that the best depiction of the Veteran's overall disability picture is not tantamount to total occupational and social impairment, as would warrant a 100 percent rating.  The Board acknowledges that the Veteran's case is not without indication of adjustment difficulties, interpersonal conflict, and on some occasions, unfortunately, violent episodes.  As the Joint Motion directs, the Board has given express consideration to the episodes of interpersonal conflict.  Whereas the gravity of these occurrences in recent years obviously cannot be overlooked, there is no overriding and demonstrative indication that the Veteran has and/or continues to present a persistent danger of hurting himself or others, as specified under the DC 9411 criteria for a 100 percent rating.  To begin with, he generally does not have suicidal ideation.  He had not threatened self-harm, or undertaken any actions in furtherance of self-harm.  As to his disposition towards others, including family members, the Board is well aware of the documented episodes of violence or threatening behavior, and such are clearly regrettable and nowhere near properly adaptive and socially acceptable behavior, but at the same time, as the Board observed in its last decision on the matter, there have been a relatively limited number of such episodes, and the character and quality of the Veteran's interpersonal relationships with his spouse in particular radically and profoundly changed to one of a more positive nature when he merely learned to refrain from drinking excessive amounts of alcohol.  

As well, the more recent VA outpatient records reflect that the Veteran's mood had gradually returned to being euthymic months following the passing of his wife, and there is no recurrence of such maladaptive behavior, other than one instance in which there is a legitimate and material factual disagreement as to whether the Veteran fired a gun once in the air, or whether something very different occurred.  Obviously, there are profound safety concerns raised here, but all the same, the Veteran has since had firearms removed from his possession.  He regularly obtains VA psychiatric counseling, and there is minimal documentation therein of any recurrence of threatening behavior in the last two years.  There also have been alternate concerns raised by the Veteran himself that perhaps the recent accusing party of his having fired a gun, his daughter, had some otherwise pecuniary motive (albeit not established, but still indicative of possible attenuating circumstances).  The Board believes it would simply be an overstatement to unceremoniously place the Veteran within the category of "persistent danger of hurting self or others," as the rating criteria provide, versus a less stringent characterization of symptomatology under the criteria.  Indeed, even the lesser 70 percent rating criteria under DC 9411 make provision for "impaired impulse control (such as unprovoked irritability with periods of violence)," which the Board believes is better descriptive of the true nature of behavior manifested in this instance.  In the interim, the Veteran has been placed within a guardianship and has had numerous in-home health care providers, with which though he at times did not have a stable employment relationship, he clearly has never posed any physical threat towards.  Nor, contrary to the suggestion of the July 2012 private psychiatrist, have there been a significant number of psychiatric hospitalizations recent or remote where the Veteran posed or attempted to pose a threat to his treatment providers.  In sum, the Board does not observe a pattern of behavior consistent with persistent danger to self or others.  This component of a 100 percent evaluation effectively is not demonstrated.  

Turning to the remaining denoted criteria for assignment of a 100 percent evaluation under DC 9411, this rating may be assigned where the following additional symptoms are present:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  The Board finds the record largely devoid of these clinical findings.  The Veteran does have a distinctly diagnosed cognitive disorder, and will resolve reasonable doubt in the Veteran's favor that this disorder is attributable, in whole or in part, to the long-term consequences of having had PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, this reasonable doubt must be resolved in the Veteran's favor under 38 C.F.R. §§ 3.102  and 4.3 and, for all intents and purposes, all symptoms attributed to the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  Even affording all consideration to the Veteran's claim that a cognitive disorder has some association with service-connected disability, however, he cannot be fairly said to have gross impairment in thought process or communication.  He communicated effectively with the July 2009 VA examiner and on all mental status interviews.  He does not have delusions, hallucinations, or problems with reality testing.  He is generally oriented to time and place.  There is no grossly inappropriate behavior, and that which is manifested as prior maladaptive social behavior has been best described by the criteria for a lesser 70 percent rating, as has been stated.  There is no intermittent inability to carry out daily living tasks due primarily to service-connected disability.  To the extent the Veteran has serious functional limitation, this has already been attributed to numerous non-psychiatric related physical ailments including near total blindness due to macular degeneration.  The Veteran does not evince severe memory loss.  Even assessments of his cognitive disorder in and of itself, assuming it has an association with service-connected disability, indicate that the condition is relatively moderate and attenuated in degree and scope.   

Whereas the potential applicable criteria is not confined to the aforementioned, per the Mauerhan decision, the Board is not aware of any further circumstances unique to this case that identify a particularly severe form of psychiatric impairment consistent with total occupational and social impairment.  Certainly many of the fundamental signs and symptoms of PTSD are present, but whether these amount to a total level of impairment is not demonstrated on any concrete level.  The Veteran fortunately maintains a significant degree of functional capacity, and though having several physical limitations, appeared fully cognizant of his situation and capable of "forward thinking" and rational capacity on recent evaluations.  In reaching this determination, the Board has also given due consideration to the July 2012 and May 2014 private psychiatrist's opinions, which in their overall assessment of the severity of disability present a more alarming portrayal of service-connected psychiatric disability.  The more in-depth discussion of this component of evidence pertaining to the Veteran's claim was one further condition of the September 2013 Joint Motion.

To this effect, the Board is inclined to review the objective VA treatment history and VA Compensation and Pension examination history as more compelling and probative than the results of the two aforementioned private opinions, themselves primarily grounded in what appear to be likely single instance telephone consultations with the Veteran.  For the foregoing reasons cited, the clinical evidence apart from these two private psychiatric opinions is consistent with no more than the 70 percent level of impairment under DC 9411.  The July 2012 and March 2014 opinion ostensibly point to greater level of disability.  This notwithstanding, however, the Board is not bound to accept the characterization of Dr. C. at face value that the Veteran manifests "total" occupational and social impairment, where the actual accumulated clinical findings do not suggest the same. See 38 C.F.R. § 4.126(a) (the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).  For similar reasons, the Board did not accept as dispositive the July 2009 VA examiner's assessment of "mild" PTSD as dispositive -- the actual treatment record substantiated a higher rating of 70 percent since July 15, 2009 as the Board has already awarded.  By the same token, the more recent private opinion does not definitely establish "total" impairment.  The Board believes there is a middle ground here between the polar opposite VA and private clinical assessments, that of the existing 70 percent rating.  The ongoing and lengthy mental health outpatient treatment profile establishes a substantial degree of retained functional capacity, and even if a guardianship is now required to manage funds, the Veteran nonetheless by all indication maintains a significant degree of capacity to respond effectively to inquiries posed to him and participate independently in his own treatment regimen.  Nowhere does the record show consistent findings with, or is there a reasonable likelihood that a two-hour telephone consult could reveal, that the Veteran now suddenly lacks the "capacity to tie together thoughts" due to his PTSD -- particularly where elsewhere in the accompanying private evaluation report, the very detailed clinical history set forth is based directly on the Veteran's subjective reported history.  Contrary to what the private psychiatrist further states, the Veteran has on other occasions denied having daily suicidal ideation, has not been shown to have frequent dangerous behavior or capacity for self harm, and has not been shown to have "incapacity to attend to his needs" due to psychiatric illness in and of itself.  As was observed in the Board's prior decision, the statements of Dr. C. in this regard are inconsistent with the medical findings shown in multiple VA and private treatment records during this period, and thus are allocated less probative weight than the medical observations made by the Veteran's regular treatment providers.  It is well within the purview of the Board to review and assign probative weight to the conflicting evidence at hand.  See generally, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also, Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances).  Whereas the opining private physician has offered an updated assessment of the Veteran's condition pursuant to a March 2014 addendum, there are also more compelling findings obtained from the updated outpatient treatment records which readily evidence a generally "euthymic" mood, far removed from an emotional disturbance that would remotely qualify as total occupational and social impairment.  In short, the private medical evidence in question is competent, but not probative or convincing of a total level of disability, given that it is out of character with what the actual VA outpatient records currently show, out of character with what the long-term medical history showed and is thereby lacking in internal consistency throughout (including the Veteran's remote history of a higher level of functioning, with absence of more than very limited statements regarding suicidal ideation, or other symptoms such as propensity for self-harm and dangerousness to others), and moreover, which itself followed a protocol that in all reasonable likelihood unfortunately did not include a substantial actual in-person examination of the Veteran.  Without question the Veteran has a substantial level of mental health impairment, but the private medical evidence is not at this time convincing of a level beyond this, as would equate to total impairment.

Due consideration is to be afforded to all competent clinical evidence and opinion in this instance, regardless of whether obtained in the course of VA treatment, or as in this case from private medical evaluation.  Indeed, as was previously observed, there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, so not just on one or a few occasions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  But it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be.  And although the Board may not ignore the opinions of physicians, regardless of whether they have treated the Veteran personally, the Board is free to discount the probative value of a physician's statement or opinion so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

It is for these reasons that the claim for assignment of a 100 percent evaluation since July 15, 2009, for the PTSD on a schedular basis is being denied.

The Board also has considered extra-schedular entitlement.  According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the criteria set forth in the rating schedule shows that the criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, virtually all of his symptoms are listed in the applicable DC 9411.  The Board, then, is not obligated to refer this claim for 
extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Accordingly, the preponderance of the evidence being unfavorable, the benefit-of-the-doubt doctrine is inapplicable and the claim for increase herein is denied.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. § 4.3. 


ORDER

A rating higher than 70 percent for the PTSD since July 15, 2009 is denied.


REMAND

Because of the most recent appeal to the Court, the RO (through the AMC) apparently did not have the opportunity to complete the evidentiary development requested by the Board in regards to the remaining claims for a higher rating for the bilateral hearing loss and a TDIU.  Therefore, these development actions are again being requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

Accordingly, these claims are again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records dated since January 2014 and associated them with the claims file, or in the alternative with the electronic "Virtual VA" file.

2. Upon receipt of all additional records, schedule another VA audiological examination reassessing the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed to determine the current extent and severity of the hearing loss in each ear.  The claims file must be made available to the examiner for review of the pertinent medical and other history.

*In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability - including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file supporting conclusions.


3.  Also schedule an appropriate VA compensation examination for a medical opinion concerning the effect of the Veteran's service-connected disabilities in combination on his ability to work in a substantially gainful versus just marginal capacity.  The claims file must be provided to and reviewed by the examiner.  The examiner must in particular respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities, when considering all of them in combination (bilateral hearing loss, PTSD, and residuals of malaria) preclude him from obtaining and maintaining employment that could be considered substantially gainful, meaning other than marginal, when considering his level of education, prior work history, experience and training, etc., but not his age and any disability that is not service-connected?

*This term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.


4.  Next refer the claim for a rating higher than 20 percent for the bilateral hearing loss since August 29, 2006, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), with a request for consideration of the potentially exacerbating effects of the Veteran's non-service-connected blindness on his service-connected bilateral hearing loss.  See Johnston, supra.

5.  If these remaining claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


